DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the amendment filed 04/14/2022, Claims 1-20 are cancelled. No new matter has been added. 


With respect to the expedited filed 04/15/2022, see pages 10-12, the Applicant's arguments are persuasive with regard to the rejections of Claims. Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 1-20 are allowed. 











Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 1-20 are allowed. 
Independent Claims 1 and 11 respectively recite the limitations of: receiving, using a communication device, travel itinerary information associated with a travel itinerary of a user from at least one user device; receiving, using the communication device, location information of the user from the at least one user device, wherein the at least one user device comprises at least one location sensor, wherein the at least one location sensor is configured for generating the location information of the user based on a location of the user; analyzing, using a processing device, the travel itinerary information and the location information; determining, using the processing device, at least one traveling need of the user for the traveling based on the analyzing of the travel itinerary information and the location information; identifying, using the processing device, at least one traveling service for the at least one traveling need and at least one agency providing the at least one traveling service based on the determining of the at least one traveling need; retrieving, using a storage device, at least one traveling requirement required by the at least one agency for providing the at least one traveling service based on the identifying; transmitting, using the communication device, the at least one traveling requirement to the at least one user device; receiving, using the communication device, at least one user document associated with the user corresponding to the at least one traveling requirement from the at least one user device; analyzing, using the processing device, the at least one user document; 217/560,098 generating, using the processing device, a travel application for procuring at least one travel document for the user using the at least one user document based on the analyzing of the at least one user document; and transmitting, using the communication device, the travel application to at least one agency device associated with the at least one agency, wherein the at least one agency provides the at least one travel document to the user for facilitating the traveling.

These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 

The closest prior art reference Lord et al. (US Patent No. 10458801 B2) in Claim 1 discloses A system, comprising: circuitry configured for receiving a request for transporting an end user towards a destination location from a starting location on at least one later date; circuitry configured for providing a travel plan for facilitating the end user to travel to the destination location from the starting location on the at least one later date at least partially based on one or more likely traffic conditions on the at least one later date, the travel plan identifying at least a first route leg and a second route leg, at least the second route leg being a transport route leg in which a transportation vehicle unit will transport the end user over the transport route leg, the travel plan provided at least partially in graphical form including at least one digital map illustrating at least a portion of at least one route leg; circuitry configured for detecting the end user on the first route leg at least partially using at least one position sensor of a mobile device associated with the end user; circuitry configured for estimating that the end user will reach a rendezvous location associated with a starting location of the second route leg at a first leg arrival time at least partially based on one or more first traffic conditions associated with a geographic area involving a current position of the end user and involving the starting location of the second route leg, the one or more first traffic conditions received from at least one third party; circuitry configured for detecting a current route of the transportation vehicle unit relative to the rendezvous location at least partially using at least one position sensor of a transport computing device within the transportation vehicle unit; and circuitry configured for directing the transportation vehicle unit to rendezvous with the end user at the rendezvous location in order to transport the end user over the transport route leg in response, at least in part, to determining a sufficient amount of time for the transportation vehicle unit to reach the rendezvous location at or before the first leg arrival time at least partially based on the current route of the transportation vehicle unit and at least partially based on one or more second traffic conditions associated with a geographic area involving a current position of the transportation vehicle unit and involving the starting location of the second route leg, the one or more second traffic conditions received from the at least one third party.

However, Lord et al., even if combined, fail to teach or suggest receiving, using a communication device, travel itinerary information associated with a travel itinerary of a user from at least one user device; receiving, using the communication device, location information of the user from the at least one user device, wherein the at least one user device comprises at least one location sensor, wherein the at least one location sensor is configured for generating the location information of the user based on a location of the user; analyzing, using a processing device, the travel itinerary information and the location information; determining, using the processing device, at least one traveling need of the user for the traveling based on the analyzing of the travel itinerary information and the location information; identifying, using the processing device, at least one traveling service for the at least one traveling need and at least one agency providing the at least one traveling service based on the determining of the at least one traveling need; retrieving, using a storage device, at least one traveling requirement required by the at least one agency for providing the at least one traveling service based on the identifying; transmitting, using the communication device, the at least one traveling requirement to the at least one user device; receiving, using the communication device, at least one user document associated with the user corresponding to the at least one traveling requirement from the at least one user device; analyzing, using the processing device, the at least one user document, 217/560,098as required by claims 1 and 11. Indeed, these references are silent about any such generating a travel application for procuring at least one travel document for the user using the at least one user document based on the analyzing of the at least one user document; and transmitting, using the communication device, the travel application to at least one agency device associated with the at least one agency, wherein the at least one agency provides the at least one travel document to the user for facilitating the traveling. The remaining cited art of record does not cure this deficiency. Accordingly, claims 1 and 11 are allowed. Claims 2-10 are allowed by virtue of their dependency on claim 1. Claims 12-20 are allowed by virtue of their dependency on claim 11.

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200272957 A1
US 10458801 B2

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Pinalben Patel/Examiner, Art Unit 2661